Title: To Thomas Jefferson from Albert Gallatin, 31 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                        Dear Sir
                     
                     July 31. 07
                        
                        I do not know whom to select for the Indiana investigation. The public officers, and I know no one else
                            there, are as follows
                  
                     
                        
                           Governor—
                           Harrison
                        
                        
                           Secretary—
                           Gibson incapable
                        
                        
                           Register L.O.
                           Badollet—honest but friend of Ewing
                        
                        
                           Recr. do—
                           Ewing—accused
                        
                     
                  
                  
                     
                        
                           Judges—
                           {
                           Taylor—do
                        
                        
                           
                           Vanderburgh—convicted of forgery by Ewing as one of the land commissrs. in one of his land claims—and from that quarter, probably the accusation originates—
                        
                        
                           
                           T. Davis—you know
                        
                        
                           Member of Congress.
                           
                           Parks—friend of Harrison & Ewing
                        
                     
                  
                        
                        Perhaps Capn. Lewis may know & suggest some body. We cannot send from another quarter on a charge which may
                            not be supported, as it would cause a considerable expense.
                  Respectfully
                        
                            Albert Gallatin
                            
                        
                        
                            There is also a Michael Jones Register L.O. at Kaskaskias in Indiana. I do not know him.
                        
                    